NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 17-3406
                                     _____________

                              MARINA LOPEZ-BONILLA;
                               F.F.F.-L. (MINOR CHILD),
                                              Petitioners

                                            v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                     Respondent
                            _____________

                           On Petition for Review of an Order
                          of the Board of Immigration Appeals
                               (Agency No. A208-380-773
                               Agency No. A208-380-774)
                           Immigration Judge: John B. Carle

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    July 12, 2018

                   Before: McKEE and RESTREPO, Circuit Judges. *

                             (Opinion filed: March 21, 2019)

                                        _________

                                       OPINION **

*
  The Honorable Thomas I. Vanaskie a member of the merits panel retired from the Court
on January 1, 2019 after the submission date, but before the filing of the opinion. This
opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d) and Third Circuit
I.O.P. Chapter 12.

 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
**

constitute binding precedent.

                                             1
                                         _________


McKEE, Circuit Judge.

       Marina Lopez-Bonilla and F.F.F.-L. (her minor child), natives of Honduras,

petition for review of a final order of removal entered against them by the Board of

Immigration Appeals. The BIA adopted and affirmed the Immigration Judge’s decision

denying their application for asylum, withholding of removal, and protection under the

Convention Against Torture. For the reasons that follow, we will dismiss the petition for

review. 1

                                              I.

        To be granted asylum, one must prove that s/he is a “refugee” as defined in the

Immigration and Nationality Act. A refugee is there defined as one who: (1) is being

persecuted based on their “race, religion, nationality, membership in a particular social

group, or political opinion;” and (2) can establish past persecution or a well-founded fear

of future persecution if returned to their country of nationality. 2 The applicant bears the

burden of proof in establishing refugee status.

       Petitioners sought to establish persecution on the basis of their membership in the

Fredys Lopez-Hernandez family. The IJ agreed that, for the purposes of refugee status,


1
  The BIA had jurisdiction pursuant to 8 C.F.R. § 1003.1. We have jurisdiction under
8 U.S.C. § 1252. Our standard of review of the BIA’s legal conclusions is de novo.
Escobar v. Gonzales, 417 F. 3d 363, 365 (3d Cir. 2005). Because the BIA adopted the
findings of the IJ and made additional findings, we will review the decisions of both the
BIA and the IJ. Escobar v. Gonzales, 417 F. 3d 363, 365 (3d Cir. 2005) (citing Wang v.
Ashcroft, 368 F. 3d 347, 349 (3d Cir. 2004)).
2
  8 U.S.C. 1101(a)(42)(A).

                                              2
the “nuclear family of Fredys Lopez-Hernandez” qualifies as a particular social group.

But, the IJ correctly concluded that Petitioners did not qualify for asylum because they

failed to establish that a nexus between the social group and the alleged persecution. The

IJ determined that the alleged persecution was nothing more than generalized criminality

and violence.

       In addition, none of the threats the Petitioners received resulted in physical harm.

Although a threat may constitute persecution, we have “refused to extend asylum

protection for threats that, while sinister and credible in nature, were not highly imminent

or concrete or failed to result in any physical violence or harm.” 3 Consequently, these

threats failed to rise to the level of persecution.



                                               II.

       For the same reasons that Petitioners’ proof failed to establish an asylum claim, it

also failed to support a claim that they qualify for withholding of removal. Substantial

evidence supports the IJ’s finding that the Petitioners failed to meet the burden for

withholding of removal. As discussed above, the testimony of the Petitioners undermines

their claims of persecution and refugee status.

                                               III.

       Finally, Petitioners have failed to make a credible claim for relief under the CAT.

Petitioners alleged persecutors were not government agents nor persons the government


3
 Chavarrie v. Gonzalez, 446 F.3d 508, 518 (3d Cir. 2006) (quoting Li. V. Att’y Gen., 400
F3d 157, 164 (3d Cir. 2005)

                                                3
was unwilling or unable to control. Petitioners’ own testimony established that they were

threatened to discourage them from reporting information concerning the Fredys Lopez-

Hernandez murder to law enforcement. That evidence not only failed to establish

government involvement or acquiescence, it showed exactly the opposite. The purported

perpetrators were concerned that the government would enforce the law and punish them

for their criminal conduct. As we have just noted, the fact that the threats were intended

to dissuade them from reporting criminal activity to the government undermines the

required proof that they will be tortured by the Honduran government or by persons

whom that government is unwilling, or unable to control.

       For the foregoing reasons, we will dismiss the Petition for Review.




                                             4